352 S.W.3d 419 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Jamaal MUHAMMAD, Defendant/Appellant.
No. ED 95692.
Missouri Court of Appeals, Eastern District, Division Three.
November 8, 2011.
Timothy A. Blackwell, Jefferson City, MO, for Plaintiff/Respondent.
Andrew E. Zleit, St. Louis, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Jamaal Muhammad appeals from the trial court's judgment entered upon a jury verdict convicting him of forcible rape. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25.